Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, of the closest prior arts Wong (US 20160135176 A1) discloses “A method implemented in a user equipment, UE, comprising: in a first time interval, attempting to decode one or more control channels on downlink or sidelink resources of a first subband configuration; and in a second time interval, attempting to decode one or more control channels on downlink or sidelink resources of a second subband configuration in response to an explicit indication for switching search space…” in paragraph 38 and “…wherein the first subband configuration spans a first frequency range and the second subband configuration spans a second frequency range different from the first frequency range”  in paragraph 26. However, Wong does not disclose “wherein the explicit indication comprises at least one of: reception of a downlink assignment corresponding to the second subband; and expiration of a timer configured for switching search space.” Rico (US 20170339677 A1) in paragraph 100 discloses the use of a bandwidth change instruction to change control channels in paragraph 103 and the switching of control channels in response to expiry of a timer in paragraph 100. However, as discussed in relation to appeal brief filed 11/5/19 for parent application 15519930, Rico is directed towards cross-carrier scheduling and thus does not teach “attempting to decode” in response to an “explicit indication” as in the instant claim and thus would not be obvious to combine with Wong to obtain the features of the instant claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 20, 21, and 22 are similar to claim 1 and are allowed for similar reasons. The remaining allowed claims depend on claims 1, 20, 21, and 22 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412